Citation Nr: 0601739	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-33 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from November 1980 to 
March 1981, from November 1982 to November 1986, and from May 
1989 to July 1996, including service in Southwest Asia.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied an evaluation in excess 
of 10 percent for the appellant's service-connected lumbar 
spine disability.  Thereafter, in a rating decision issued in 
October 2003, the RO increased the appellant's disability 
evaluation for the lumbar spine disability from 10 percent to 
20 percent, effective March 27, 2002, the date of the claim.  
However, it is presumed that he is seeking the maximum 
benefit allowed by law and regulation, and "it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, the rating issue is as set 
forth on the title page of this decision.

In November 2005, a videoconference hearing was held between 
the RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.

At that hearing, the appellant submitted additional evidence, 
including the report of MRI testing conducted in November 
2005, concerning his increased rating claim.  The appellant 
also submitted a written waiver of review of that evidence by 
the agency of original jurisdiction and therefore referral to 
the RO of evidence received directly by the Board is not 
required.  38 C.F.R. § 20.1304.  Therefore, the case is ready 
for appellate review.

The evidence of record indicates that the appellant has 
received treatment for depression.  A May 2003 private 
medical note states that the appellant's mild depression was 
a result of his constant back pain.  The matter of service 
connection for depression secondary to service-connected 
disability is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's service-connected lumbar spine disability 
is manifested by complaints of severe low back pain with 
spasms and with reduced activity due to the pain; there were 
objective clinical findings of severe restriction of lumbar 
spine motion with an antalgic gait and degenerative disc 
changes from L3-S1.

2.  The level of disability produced by the appellant's 
lumbar spine disability is consistent with severe lumbosacral 
strain or severe limitation of motion of the lumbar spine or 
severe intervertebral disc syndrome, but not pronounced 
intervertebral disc syndrome.

3.  The appellant does not have unfavorable ankylosis of the 
entire spine.  

4.  Incapacitating episodes having a total duration of at 
least six weeks during the past twelve months have not been 
shown.

5.  The disability of the lumbar spine is not so unusual as 
to render application of the regular schedular provisions 
impractical.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, but not more, 
for the appellant's degenerative disc disease disability have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5235-
5243 (2005); Diagnostic Codes 5289, 5292, 5293, 5295 (2001); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his increased rating claim.  The RO 
sent the appellant a letter in May 2002, prior to the 
November 2003 rating action, as well as a letter in January 
2005, in which he was informed of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  In 
addition, in the September 2003 Statement of the Case (SOC), 
as well as the December 2003 Supplemental Statement of the 
Case (SSOC) and the April 2005 SSOC, the RO informed the 
appellant about what the evidence had to show to establish 
entitlement to an increased rating under both the old 
regulations and the current regulations.  Therefore, VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

Even if the required notice was not provided until after the 
RO adjudicated the appellant's increased rating claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA medical records were 
obtained and associated with the claims file.  Private 
medical records were associated with the claims file.  The 
appellant was afforded a Board hearing.  The appellant was 
informed about VA's duty to assist in the May 2002 and 
January 2005 RO letters, and in the SOC issued in September 
2003; the appellant was supplied with the text of 38 C.F.R. 
§ 3.159 in that SOC.  The appellant was also supplied with 
the text of the pertinent Diagnostic Codes in effect both at 
the time of his claim in March 2002, and thereafter.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the VCAA.  Therefore, 
there is no duty to assist that was unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim addressed below have 
been properly developed.  Under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

The regulations used to evaluate diseases and injuries of the 
spine have changed twice since the appellant submitted his 
increased rating claim in March 2002.  These changes became 
effective on September 23, 2002, and on September 26, 2003.  
See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 
5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 67 
Fed. Reg. 54345 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 
(2005))).

The applicable regulations in effect at the time of the 
appellant's increased rating claim in March 2002 contained a 
number of Diagnostic Codes relating to the lumbar spine.  

A 20 percent evaluation was warranted for moderate 
intervertebral disc syndrome with recurring attacks under 
Diagnostic Code 5293.  38 C.F.R. § 4.71a (2001).

Moderate limitation of motion of the lumbar spine was rated 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2001).  Under Diagnostic Code 5295, a 20 percent 
evaluation was warranted for a lumbosacral strain when there 
was muscle spasm on extreme forward bending, unilateral loss 
of lateral spine motion in a standing position.  

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  A 
40 percent evaluation was warranted for a severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion 
under Diagnostic Code 5295.

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2001).

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  (The appellant was notified of 
these new criteria in the September 2003 Statement of the 
Case).  Disc syndrome, under these criteria, is to be 
evaluated on the basis of incapacitating episodes over the 
previous 12 months or by combining separate ratings of its 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher rating.  Id.  Incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months warrant a 20 
percent rating, and incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months warrant a 40 percent rating.  Id.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
rating.  Id.  Incapacitating episodes are those of acute 
signs and symptoms that require bed rest prescribed by a 
physician and treatment by a physician.  Id.  "Chronic" 
orthopedic and neurologic manifestations means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  Id.  

The enumerated criteria for back disabilities set forth in 
VA's Schedule were changed, effective September 26, 2003.  68 
Fed. Reg. 51,454 (August 27, 2003).  (The appellant was 
notified of these new criteria in the December 2003 
Supplemental Statement of the Case).  This change revised the 
spine criteria to "ensure that it uses current medical 
terminology and unambiguous criteria, and [to ensure] that it 
reflects medical advances that have occurred since the last 
review."  It addition to renumbering the Diagnostic Codes, it 
also provides a new "General Rating Formula for Diseases and 
Injuries of the Spine," under which it is contemplated that 
all spine disabilities will be evaluated.  (Intervertebral 
disc syndrome will be rated under the general rating formula 
for the spine or under a formula for disc syndrome based on 
incapacitating episodes.)  Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  Effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  A 
20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or when the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees, 
or when there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  (The 
combined range of motion refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined motion for the 
thoracolumbar spine is 240 degrees.)  68 Fed. Reg. 51454, 
51456-58 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  68 Fed. Reg. 51454, 51456 (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

Another factor to consider is the degree of pain experienced 
by the veteran.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
to physicians his subjective complaints of chronic pain, 
spasms and pain on use.  Objective medical evidence shows 
findings of decreased range of motion, as well as some 
tenderness and occasional spasms.

The appellant contends that his lumbar spine disability is 
more severely disabling than the current evaluation reflects.  
He maintains that his degenerative disc disease warrants an 
evaluation in excess of 20 percent.  He testified at his 
November 2005 videoconference hearing that his back would go 
out in an incapacitating episode such that he could not move 
and had to stay in bed.  He said that he was stiff in the 
morning and that the more activity he had, the worse his back 
would be.  The appellant also testified that sitting for a 
long tome would cause spasms and that his normal pain level 
of 5/10 was increased to 9/10 when he had a muscle spasm and 
his back got inflamed.  He stated that the pain would reach 
his hips but not his knees and that his sleep was sporadic 
due to his back pain.  The appellant's spouse testified that 
the appellant was unable to do chores around the house 
because of his back disability.

The evidence of record also includes a written statement from 
the appellant's spouse and one from his sister.  The spouse 
stated that the veteran endured much pain, that he had 
difficulty sleeping and that his daily medication did not 
seem to help him.  She said that she had to help him with 
dressing and that he was unable to engage in recreational 
activities or travel due to his back pain.  The sister stated 
that the veteran was currently experiencing bad back pain.

Review of the evidence of record reveals that the appellant 
sought VA medical treatment in May 2002, for complaints of 
constant low back pain.  On physical examination, there was 
no gross neurological deficit.  He had good strength in each 
extremity.  In June 2002, pain was noted on forward bending.  
Straight leg raises were negative bilaterally.  A July 2002 
pain clinic note indicates that the appellant reported being 
awakened by pain three to four times per night.  On physical 
examination, the appellant exhibited a mildly antalgic gait, 
tenderness in the lumbosacral region, as well as abnormal 
flexion, extension and side bending.  There was tenderness to 
palpation.  Straight leg raises were negative.  Sensory 
testing was intact.  In August 2002, the appellant complained 
of pain in his lower back, pelvis and hips.  He exhibited a 
mildly antalgic gait.  The appellant underwent a right 
sacroiliac joint injection.

Also in August 2002, the appellant underwent a VA medical 
examination; he complained of worsening pain with radiation 
into his buttocks, as well as stiffness and no relief from 
the cortisone injection.  On physical examination, the 
appellant demonstrated 75 degrees of forward flexion, 20 
degrees of extension and 20 degrees of lateral side bending.  
Straight leg raises were negative.  He had good muscle bulk 
and good muscle tone in both lower extremities.  He was able 
to squat and rise back up without difficulty.  Sensory 
testing was within normal limits.  The examiner rendered a 
clinical assessment of mechanical low back pain without 
radiculopathy.  In September 2002, the appellant sought VA 
treatment for a flare-up.  Tenderness in the lumbosacral 
region was noted.  The appellant was prescribed medication to 
reduce spasms.  The appellant had additional injections in 
December 2002, and January 2003.  In March 2003, the 
appellant underwent MRI testing that revealed mild 
degenerative stenosis at the L5-5 and L5-S1 levels.  

The appellant underwent another VA medical examination in May 
2003; he reported that he was unemployed and that his low 
back pain was getting progressively worse.  The appellant 
complained of spasmodic type flares of his pain.  He denied 
any weakness, numbness and tingling in his lower extremities.  
He stated that bending and lifting caused pain.  The 
appellant walked with an antalgic gain secondary to pain.  On 
physical examination, the appellant demonstrated 40 degrees 
of forward flexion and 5 degrees of extension.  Strength was 
5/5 in both lower extremities.  The appellant was 
neurovascularly intact with normal sensation.  The examiner 
stated that the appellant's back pain was likely discogenic 
in origin.

An October 2004 VA outpatient clinic treatment note indicates 
that the appellant had some lumbosacral paravertebral spasms.  
He was tender to palpation in that area.  Sensation was 
intact.  In January 2005, the appellant complained of muscle 
spasm pain.  His gait was normal but slow.  His muscle tone 
was normal and no atrophy was noted.  The appellant's spine 
posture was upright and straight.  He was mildly tender to 
palpation.  The appellant demonstrated 60 degrees of forward 
flexion, 30 degrees of extension, 20 degrees of lateral side 
bending and 15 degrees of rotation.  Straight leg raises were 
negative.  Motor strength was 5/5 in both lower extremities.  
Sensory testing was intact.  The report of MRI testing 
conducted in November 2005, revealed advanced degenerative 
changes of the discs from L3-S1, as well as a protrusion at 
L4-5, minimal listhesis of L5 on S1 and ligamentum flavum 
hypertrophy resulting in severe neural foraminal narrowing at 
that level.

The appellant underwent a VA neurological examination in 
March 2005; he complained of constant back pain with muscle 
spasms after any type of activity, including ambulation.  The 
appellant reported experiencing flare-ups two to three times 
per year and said that he would be incapacitated up to one 
week.  On physical examination, the appellant demonstrated 40 
degrees of forward flexion, 10 degrees of extension, 25 
degrees of right and left lateral bending and 25 degrees of 
right and left rotation.  Straight leg raises were negative.  
Strength was 5/5 in both lower extremities.  He was able to 
squat and rise back up without difficulty.  Sensory testing 
was within normal limits.  The examiner stated that the 
appellant's range of motion was significantly reduced.  The 
examiner concluded that there was no evidence of 
radiculopathy or spinal canal stenosis.  

The evidence of record also includes private treatment 
records dated between October 2002 and July 2003.  In October 
2002, the appellant was treated in an emergency room for back 
pain.  An April 2003 note indicates that the appellant was 
unable to work between April 17, 2003 and May 1, 2003.  
Thereafter, he was under a doctor's care and absent from work 
from May 7 to 14, 2003.  A written statement from a physician 
indicates that the appellant had an incapacitating episode 
from May 30, 2003 to June 7, 2003, and that this episode had 
required bedrest and treatment.  Likewise the appellant was 
described as incapacitated on October 7, 2002, and from April 
17, 2003 onward.  A functional capacity evaluation conducted 
in July 2003, revealed that the appellant had limitations 
with transistional movements and also some generalized 
weakness.  

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical 
evidence does not show ankylosis of the lumbar spine.  
However, the evidence of record does demonstrate severe 
limitation of extension as well as moderate limitation of the 
other ranges of motion of the lumbar spine and severe 
recurring attacks with intermittent relief exacerbations.  
The medical evidence of record also demonstrates the 
existence of muscle spasms and irregularity of the L4-5 and 
L5-S1 joint spaces.  Such findings would therefore warrant a 
40 percent evaluation under Diagnostic Codes 5292, 5293 or 
5295, but not more.  

In order for a higher evaluation to be awarded, the appellant 
would have to demonstrate pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.  However, while there is evidence of 
degenerative disc disease at L3-S1, there is no medical 
evidence showing that the appellant suffers from any 
intervertebral disc syndrome that is more than severe in 
degree (40 percent rating).  While the appellant demonstrated 
symptomatology commensurate with a 40 percent rating for 
severe intervertebral disc syndrome under Diagnostic Code 
5293, he has not demonstrated the pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy or other neurological findings appropriate 
to the site of the diseased disc required for a 60 percent 
evaluation under that Diagnostic Code.  The March 2005 VA 
neurological examiner concluded that there was no evidence of 
radiculopathy by history or examination.  The appellant does 
not experience the pronounced symptoms such as the sciatic 
neuropathy that is so disabling as to allow for only little 
intermittent relief.  In addition, no ankylosis of the lumbar 
spine has been clinically demonstrated.  Therefore Diagnostic 
Codes 5293 and 5289 are not helpful to the appellant's case.  
The Board has also considered the degree of limitation of 
motion that the appellant has, which in this case is severe.  
Thus an evaluation in excess of 40 percent for the 
appellant's lumbar spine disability is not warranted.  
38 C.F.R. § 4.71a (2002).

As for the criteria that became effective in September 2002 
relative to disc syndrome, there is no indication that the 
appellant has suffered any incapacitating episodes as defined 
by the rating criteria.  While a private physician statement 
indicates that the appellant had been incapacitated every day 
between April and November of 2003, the July 2003 functional 
capacity evaluation found that he put forth less than maximal 
efforts and that he was capable of working part-time in a 
light-to-medium physical demand type of job.  In addition, VA 
treatment records and VA examination reports do not reflect 
the appellant had experienced incapacitating episodes beyond 
two to three times per year lasting up to one week at a time, 
and he does not experience ankylosis of any segment.  
Additionally, although he has had some radiating pain that 
might be treated as a neurologic symptom ratable under 
neurologic diagnostic criteria, it has not been present 
constantly, or nearly so as required by 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Doctors have even disagreed as 
whether or not neurological impairment exists as a result of 
back disability.

Again, the enumerated criteria for back disabilities set 
forth in VA's Schedule were changed, effective September 26, 
2003.  68 Fed. Reg. 51,454 (August 27, 2003).  (The appellant 
was notified of these new criteria in the December 2003 
Supplemental Statement of the Case).  A 40 percent evaluation 
requires that forward flexion of the thoracolumbar spine be 
limited to 30 degrees or less, or that there be favorable 
ankylosis of the thoracolumbar spine.  See 38 C.F.R. § 4.71a 
(2005).  The appellant has not demonstrated ankylosis of the 
lumbar spine nor has he demonstrated forward flexion limited 
to 30 degrees.  For example, the appellant exhibited forward 
flexion of 40 degrees in March 2005.  

The appellant has indicated that he should be rated as more 
than 40 percent disabled for his low back disability due to 
his symptomatology.  However, the appellant, as a layperson, 
is not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The VA medical examination reports indicate moderate to 
severe limitation of motion with pain on motion and 
tenderness to palpation.  These clinical assessments are 
considered persuasive as to the appellant's degree of 
impairment due to his low back disability because they 
consider the overall industrial impairment due to his low 
back.

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has continually 
described to physicians his subjective complaints of chronic 
pain and pain on use, and objective medical evidence has 
indicated the existence of spasms, tenderness and pain on 
motion.  The appellant has also reported additional 
limitation of function during flare-ups.  Furthermore, the 
appellant had consistently complained of low back pain that 
was worsened upon use.

Examining the evidence summarized above, and allowing the 
appellant the benefit of the doubt, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical 
evidence of record shows that the appellant's lumbar 
symptomatology does approximate the schedular criteria for an 
evaluation of 40 percent, but not more.  The pain and 
functional limitations caused by the lumbar spine disorder 
are contemplated in the evaluation for the symptomatology of 
the lumbar spine that is represented by the 40 percent 
rating.  Additionally, there was no suggestion in the record 
that his pain and the functional loss caused thereby equate 
to any disability greater than contemplated by the 40 rating 
discussed above.  

Consideration has been given to assigning separate ratings 
for the lumbar spine disability under the various diagnostic 
codes.  It is concluded that such a result would violate the 
provisions of 38 C.F.R. § 4.14, which prohibit the 
pyramiding.  It is the Board's reading of these provisions 
that the codes in question all contemplate limitations due to 
pain, orthopedic and neurologic, of the low back.  There is 
no "entirely different function" affected by the neurologic 
versus the orthopedic findings that would warrant a separate 
evaluation in either instance.  See 38 C.F.R. § 4.55; Esteban 
v. Brown, 6 Vet. App. 259 (1994).  The pain and functional 
limitations caused by the lumbar spine disability are 
contemplated in the 40 percent rating that has been assigned.  
Thus, 38 C.F.R. § 4.40, et seq. do not provide basis for the 
assigning of a separate disability rating for that 
disability.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the lumbar spine 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected low back disability addressed above has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings for spine disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any hospitalization for his 
service-connected lumbar spine disability, and he has not 
demonstrated marked interference with employment that is 
wholly due to the lumbar spine disability.  

There is no objective evidence of any symptoms due to his 
service-connected back disability that are not contemplated 
by the rating criteria.  Consequently, the Board concludes 
that referral of this case for consideration of the 
assignment of an extraschedular rating is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)


ORDER

An evaluation of 40 percent, but not more, for the lumbar 
spine degenerative disc disease disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


